DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (US 2014/0060992 A1; hereinafter “Spahr”; previously cited and applied) in view of Harvey Tool (newly cited NPL, hereinafter “Harvey”).
	Spahr discloses a hub 1 for at least partially muscle-powered vehicles having a hub axle 2, the hub comprising: a hub shell 3 defining a horizontal axis, a rotor 4 coupled to the hub shell; a pair of interacting freewheel components namely, a hub-side freewheel component 6 and a rotor-side freewheel component 7; wherein the freewheel components each comprise axial engagement components 8, 9 for intermeshing with one another and are biased to an engagement position through at least one biasing device 12, 22; wherein the hub-side freewheel component is axially displaceably received in a threaded ring 34 and non-rotatably coupled with the hub shell (Figs. 2-4; paragraph [0050]), and wherein the rotor-side freewheel component is non-rotatably provided at the rotor for transmitting rotational movement from the rotor to the hub shell in the engagement position of the two freewheel components (evident from Figs. 2-4), wherein the threaded ring consists of a stronger material than does the hub shell (paragraph [0050]), wherein the engagement components form one axial toothing 8, 9 each and wherein at least one of the two freewheel components is configured as a toothed disk 20, 21; wherein a cross-section of the freewheel component is configured to be U-shaped or L-shaped and includes a radial leg with the engagement components (Fig. 2; paragraph [0056]), wherein the freewheel component has a non-round outer contour 43 (Figs. 4 and 5) and is received in a corresponding non-round inner contour of the threaded ring or of the rotor to be non-rotatable and axially displaceable (Figs. 2-4; paragraph [0050]), wherein the biasing device 12 is at least partially disposed in the interior of the freewheel component (Fig. 2 shows components 14, 15 and 20 of biasing device 12 at least partially disposed in the interior of the freewheel component 6), wherein the biasing device presses against a radial leg of the freewheel component in the axial direction (Fig. 2; paragraphs [0009] and [0068-0069]), wherein the engagement components of the rotor-side freewheel component is configured as an end toothing 9 at the rotor (Figs. 2 and 4), and wherein at least one freewheel component (note the embodiment in which the toothed disk is formed integrally with the carrier unit as described in paragraphs [0019] and [0023]) and the threaded ring (note paragraph [0050]) consists of steel and the hub shell (note paragraph [0050]) consists of at least one lightweight material, wherein the at least one lightweight material is a metal or a fibrous composite material (note paragraph [0050]).  
	Although Spahr discloses its threaded ring being provided with an outer thread and is screwed axially to an inner thread of the hub shell along the horizontal axis of the hub shell when mounted, Spahr fails to disclose its threaded connection comprising multiple threads with two, three or more separate thread grooves aligned in parallel, and a thread groove gradient of at least 2.5 mm or more.
	Harvey, however, teaches a threaded connection (See page 1, e.g., “a cap on a plastic water bottle”) which utilizes multi-start threads (right-side of Fig. 1), wherein two or more separate thread grooves are aligned in parallel (right-side of Fig. 1), and includes a thread groove gradient that can be at least 2.5 mm (“Lead” of “Double Start” or “Triple Start” in Thread Chart on pages 2-6).  Harvey teaches that some of the benefits of a multiple of a multi-start thread is to increase the lead distance of a thread without changing its pitch and to allow more contact surface to be engaged in a single thread rotation (See page 1) which would implicitly promote self retention of the threaded connection.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Spahr by forming its threaded connection with a threaded connection that comprises multiple outer and inner threads with two or more separate thread grooves being aligned in parallel, and a thread groove gradient of at least 2.5 mm or more, such as taught by Harvey, to provide predictable results for facilitating assembly and disassembly by reducing the number of revolutions of the threaded ring needed to install and uninstall the threaded ring within the hub shell while also allowing load imposed thereon to be simultaneously borne by multiple threads.
	Further, such a modification of Spahr, in view of the teachings of Harvey, would result in a hub that is substantially identical to the claimed hub.  As such, the claimed function of the hub providing “a self retention between the multiple threads of the ring and the hub shell is sufficient to prevent autonomous detaching of the ring from the hub shell and reduce axial forces acting on the hub shell” is presumed to be inherent in the hub of Spahr, as modified by Harvey (See MPEP 2112.01 which states, in part, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

Response to Arguments
5.	Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that “a person of ordinary skill in the art would not be motivated or have any reasons to combine the threaded connection of Harvey with the hub of Spahr where Spahr does not disclose or suggest that the threads, and more specifically, the number of threads of the ring 34 and/or the hub body 3 are critical to the connection between the ring to the hub body”, the Examiner respectfully disagrees and notes that there is no requirement for Spahr to provide the rationale or motivation for modifying Spahr with the claimed multi-start threaded connection.  As noted above, Harvey teaches the benefits of using a multi-start threaded connection.  Modifying the hub of Spahr in view of the multi-start thread teachings of Harvey would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide predictable results for facilitating assembly and disassembly by reducing the number of revolutions of the threaded ring needed to install and uninstall the threaded ring within the hub shell while also allowing load imposed thereon to be simultaneously borne by multiple threads.
In response to Applicant’s argument that “Harvey does not disclose or suggest a threaded ring for a hub or any similar component”, the Examiner notes that Harvey provides a general teaching to one having ordinary skill in the art of the known benefits of utilizing multi-start threads instead of a single start thread in a wide range of applications.  In other words, the multi-start thread teachings of Harvey are not limited to the expressly disclosed “common example” of a cap on a water bottle as Applicant appears to allege.  
In response to applicant's argument with respect to Harvey that “The cap of a water bottle is arranged to be on the longitudinal axis of the water bottle”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In other words, the multi-start threaded water bottle cap of Harvey is not being bodily incorporated into the hub of Spahr as Applicant appears to argue.  Instead, Spahr is being modified in view of the general teachings of Harvey which discuss the known benefits of utilizing multi-start threaded connections.  
In response to Applicant’s argument that “there is no motivation or reason provided in either reference to modify Spahr in this way”, the Examiner first notes that there is no requirement for either reference to provide the motivation or reason for the modification as obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Nonetheless, as noted previously, Harvey expressly discloses some of the known benefits (i.e., motivation or reason) of utilizing a multi-start thread on page 1.  For example, Harvey discusses a multi-start thread will have a larger lead distance as opposed to a single start thread (See the first paragraph on page 1 of Harvey) which would implicitly facilitate assembly and disassembly by reducing the number of revolutions of the threaded connection, and “Another design advantage of a multi-start thread is that more contact surface is engaged in a single thread rotation” (See the second paragraph on page 1 of Harvey) which would implicitly promote the self retention of the threaded connection.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617